Citation Nr: 0736431	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  94-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than March 7, 
1988, for the grant of service connection for post-traumatic 
stress disorder.  

2. Entitlement to an initial rating higher than 10 percent 
for service-connected post-traumatic stress disorder before 
April 29, 1993, and an initial rating higher than 50 percent 
from April 29, 1993.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1969 and from March 1971 to December 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 1993, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 1996, the Board remanded the claims for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

While on appeal in a rating decision dated in July 2005, the 
RO amended the effective date to March 7, 1988, and increased 
the rating for post-traumatic stress disorder to 50 percent, 
effective April 29, 1993.  

Other Procedural Matters

In a statement, dated December 7, 1986, the veteran raised 
the claim of service connection for ulcers, and he again 
referred to ulcers in a statement, dated July 25, 1994, and 
in a statement, date August 14, 1992, he raised the claim of 
service connection for dental trauma, which are referred to 
the RO for appropriate action.  

In July 2005, the RO furnished the veteran a statement of 
the case on the claims for increase for malaria, residuals 
of a left foot injury, defective hearing, a burn scar of the 
left wrist, and shell fragment wound scars of the head, 
chest, left arm, and knee.  The statement of the case also 
addressed the claims for an earlier effective date for 
service connection for malaria, residuals of a left foot 
injury, a burn scar of the left wrist, and shell fragment 
wound scars of the head, chest, left arm, and knee.  As the 
veteran has not perfected an appeal of these claims by the 
filing of a substantive appeal, the claims are not in 
appellate status and Board lacks jurisdiction to review the 
claims. 

In a rating decision dated in August 2005, the RO denied 
service connection for tinnitus.  In a rating decision in 
May 2006, the RO denied service connection for melanoma, 
alopecia, a skin condition involving the head, hands, and 
legs, and sterility to include as due to exposure to Agent 
Orange.  The veteran was notified of the adverse 
determinations and of his appellate rights, and has not 
filed a notice of disagreement. These claims are therefore 
not in appellate status. 


FINDINGS OF FACT

1. The claim of service connection for a nervous condition 
was received at the RO on May 2, 1979; there was no pending 
claim of service connection for a nervous condition, formal 
or informal, before May 2 1979, and the date entitlement 
arose, March 7, 1988, the date post-traumatic stress disorder 
was diagnosed, which is the latter of the date of receipt of 
the claim and date entitlement arose, governs the assignment 
of the effective date. 

2. Since the effective date of the grant of service 
connection and before April 29, 1993, post-traumatic stress 
disorder was not productive of more than mild social and 
industrial impairment under the General Rating Formula for 
Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-III do 
not approximate or equate to the next higher rating under the 
General Rating Formula for Mental Disorder; from April 29, 
1993, post-traumatic stress disorder does not produce 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood, 
under the General Rating Formula for Mental Disorders and the 
symptoms associated with the diagnosis of post-traumatic 
stress disorder under DSM-IV do not approximate or equate to 
the next higher rating under the General Rating Formula for 
Mental Disorder.




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 7, 
1988, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.155, 3.400 (2006). 

2. The criteria for an initial rating higher than 10 percent 
for service-connected post-traumatic stress disorder before 
April 29, 1993, have not been met, 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.125, 4.130, and Diagnostic Code 
9411 (1993); and the criteria for an initial rating higher 
than 50 percent from April 29, 1993, are not met, 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
and Diagnostic Code 9411 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The initial rating decision by the RO in July 1993 was 
rendered prior to the enactment of the VCAA in 2000 and the 
claim of service connection for post-traumatic stress 
disorder was granted.  The RO provided post-adjudication VCAA 
notice by letters, dated in May 2001 and November 2003.  The 
veteran was notified of the evidence needed to substantiate 
the: claim for an earlier effective date of service 
connection, namely, evidence of a claim of service connection 
for post-traumatic stress disorder before his current claim 
was received, and the claim for increase, namely, evidence of 
an increase in severity.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notice included the general provision for the effective dates 
of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided substantial 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2005.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to report for several VA examinations, but 
reported only for one examination.  The RO has obtained VA 
records and other non-VA records.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Claim 

Law and Regulations

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose, if the 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155.  Under 38 
U.S.C.A. § 5110(a), the effective date of an award based on a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application. The effective 
date for an award of benefits based upon new and material 
evidence is the date of receipt of the new claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii).

Analysis

In January 1973, the veteran filed a claim of service 
connection for a nervous condition.  Because the veteran 
failed to report for a VA examination, the RO notified the 
veteran that no further action on the claim would be taken 
unless he reported for an examination.  Where as here, 
evidence, that is, the report of VA examination, was 
requested in connection with an original claim, and as the 
veteran failed to report for the VA examination within 1 year 
after the date of request, the claim is deemed abandoned.  
After the expiration of the 1 year, further action by the RO 
could not be taken unless a new claim was received.  
38 C.F.R. § 3.158. 

In July 1974, the veteran again filed a claim of service 
connection for a nervous condition.  In a rating decision in 
November 1974, the RO denied the veteran's application to 
reopen the claim of service connection for a nervous 
condition.  After the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision of November 1974 and by operation of law, 
the rating decision based on the evidence of record became 
final in the absence of clear and unmistakable error of fact 
or law.  38 C.F.R. § 3.105(a) (2006).  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.105. 

In a statement dated in April 1979 and received at the RO on 
May 2, 1979, the veteran stated that he wished to reopen his 
claim for increase in his service-connected disabilities, 
referring to a "nervous condition" among other 
service-connected disabilities, and that he was treated for a 
nervous condition in Vietnam.  He requested reconsideration 
to re-establish an increase for his nervous condition and he 
requested a compensation and pension examination to 
substantiate his claim. 

The Board determines that the statement received in May 1979 
was an informal claim to reopen the claim of service 
connection for a nervous condition.  Although the veteran 
mischaracterized a nervous condition as a service-connected 
disability, it was a communication, indicating intent to 
apply for one or more VA benefits, and it identified the 
benefit sought, that is, an increase in compensation, which 
meets the criteria for an informal claim under 38 C.F.R. § 
3.155.  Coker v. Nicholson, 19 Vet. App. 439, 441-42 (2006) 
(Once a claim is received, VA must review the claim in a 
liberal manner to identify and adjudicate all reasonably 
raised claims (internal citations omitted)).  Also, it was 
clearly a request for a determination of entitlement to a VA 
benefit with meets the general definition of a claim under 
38 C.F.R. § 3.1(p).  

The effective date of an award based on a claim reopened 
after a final adjudication is the date of receipt of the new 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(q)(1)(ii).

The effective date of an original claim of service connection 
received more than 1 year after the date of separation from 
service is either the date of receipt of the claim or the 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

Stated differently, whether the informal claim of May 1979 is 
a claim to reopen after a final adjudication as service 
connection for a nervous condition was previously denied by 
the RO in a rating decision in November 1974, or an original 
claim of service connection for post-traumatic stress 
disorder, the effective date in each case is either the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  

Having fixed the date of receipt of claim at the RO as May 2, 
1979, and as the RO assigned the effective date for the grant 
of service connection for post-traumatic stress disorder as 
March 7, 1988, the date entitlement arose, the remaining 
question is whether there is evidence that would establish 
entitlement to service connection for post-traumatic stress 
disorder earlier than March 7, 1988, but not before May 2, 
1979, as the effective date cannot be earlier than the date 
of claim of receipt of the claim.  

The record, including the service medical records, reveals 
the following.  There was no psychiatric illness documented 
during service.  

After service, VA records show that the veteran was 
hospitalized from July to September 1981 for polydrug abuse.  

Records of the California Department of Corrections and state 
court records disclose that the veteran was prescribed 
medication for depression, beginning in July 1983.  Also in 
July 1983, it was reported that the diagnoses were possible 
major affective disorder and dysthymic personality.  In 1985, 
the impression was anxiety.  In 1986, the impression was 
periodic depression, but no gross psychiatric disorder.  
Undated documents, received in 1987, consist of psychological 
testing for post-traumatic stress disorder, but no diagnosis.  
On March 7, 1988, the diagnosis of post-traumatic stress 
disorder was reported.  An undated document, received at the 
RO in May 1994, consists of a partial report of a psychiatric 
examination and the pertinent diagnosis was PTSD (post-
traumatic stress disorder) issues.  In an accompanying 
statement, the veteran stated that in 1983 he was first 
tested or diagnosed with post-traumatic stress disorder.

Although the veteran was treated for psychiatric symptoms to 
include depression as early as 1983, the earliest 
documentation of post-traumatic stress disorder by diagnosis 
was March 7, 1988, which is date entitlement arose, which is 
later than the date of receipt of claim in May 1979 and more 
than one year after of separation from active service in 
1972.  

As for the undated document, received at the RO in May 1994, 
of the diagnosis of PTSD (post-traumatic stress disorder) 
issues, which in an accompanying statement, the veteran seems 
to associate with testing or a diagnosis of PTSD in 1983, 
regardless of the date of the document, the diagnosis of PTSD 
issues is not a diagnosis of post-traumatic stress disorder, 
rather it is other way of stating that the veteran had 
symptoms of PTSD.  

As there is no factual or legal basis to assign an effective 
date earlier than March 7, 1988, for the grant of service 
connection for post-traumatic stress disorder, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Claim for Increase 

General Rating Principles

A rating for a service-connected disability is determined by 
comparing the symptomatology with the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Since the veteran appealed the initial rating, following the 
grant of service connection, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  



The criteria for rating service-connected psychiatric 
disorders were revised effective November 7, 1996.  The 
veteran was provided notice of the old and the new rating 
criteria in the supplemental statement of the case, dated in 
July 2005.    

Old Rating Criteria

The criteria for rating post-traumatic stress disorder in 
effect prior to November 7, 1996, codified at 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, provided a 10 percent rating 
when the criteria for 30 percent rating were not met but 
there was emotion tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.  Definite means 
moderately large in degree" and is "more than moderate but 
less than rather large."  Hood v. Brown, 4 Vet. App. 301 
(1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  A 50 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was substantially impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  
A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there is 
pronounced impairment in the ability to obtain and retain 
employment.   

New Rating Criteria

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders which became effective November 7, 1996, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A Higher Rating than 10 Percent for Post-Traumatic Stress 
Disorder before April 29, 1993

Because the new psychiatric rating criteria may not be 
applied prior to the November 7, 1996, the effective date of 
the change in the criteria, the old rating criteria only may 
be applied in determining whether a rating higher than 10 
percent is warranted before April 29, 1993.  

Records of the California Department of Corrections disclose 
that on March 7, 1988, the diagnosis of post-traumatic stress 
disorder was reported.  In April 1988, the veteran was given 
medication to help him sleep. Some disorganization was noted.  

Notice to the veteran of a scheduled VA examination in April 
1988 was returned as undeliverable.  The veteran failed to 
appear for a VA examination in December 1992.  The record 
shows that the veteran was incarcerated from April 1988 to 
August 1988, part of 1991 and part of 1992, and in March 
1993. 

On VA hospitalization in August 1992, it was reported that 
the veteran was to be considered for participation in a 
substance abuse program.  It was noted that he had been sober 
for the preceding 14 months because he was incarcerated but 
upon release he immediately started having problems with 
alcohol.  It was found that he was not benefiting from the 
inpatient program.  At discharge he was competent.  The 
pertinent discharge diagnoses were alcohol dependence with 
unsuccessful alcohol rehabilitation and substance abuser.  



Here, prior to April 29, 1993, the evidence simply does not 
show that the veteran had more than mild social and 
occupational impairment due to his post-traumatic stress 
disorder.  Accordingly, before April 29, 1993, the criteria 
for a rating higher than 10 percent had not been met. 

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-III, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people or the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment, required of a 30 percent rating.  

A Post-Traumatic Stress Disorder from April 29, 1993

On VA examination on April 29, 1993, the veteran's claim file 
was reviewed.  As for symptoms of post-traumatic stress 
disorder, it was reported that the veteran had nightmares two 
or threes times a month and occasional flashbacks; he avoided 
reminiscent stimuli; and he had difficulty expressing love 
and affection.  The veteran denied thoughts of a 
foreshortened future, but he had symptoms of insomnia, anger, 
and irritability.  He denied hypervigilance, but he had some 
startle response. 

On mental status examination, the veteran was oriented.  His 
affect and mood were appropriate to his thought content.  
There was no evidence of depression.  He showed little 
emotion when expressing his history of events in Vietnam.   
His memory was fair for recent and remote events.  He was 
able to do proverbs and serial subtractions with several 
mistakes.  His insight and judgment were fair.  He was 
competent.  The diagnosis was chronic moderate to severe 
post-traumatic stress disorder.    

An undated document, received at the RO in May 1994, consists 
of a partial report of a psychiatric examination and the 
pertinent diagnosis was post-traumatic stress disorder 
issues.  

It was noted that the veteran had lost several jobs due to 
alcohol and he had been homeless for the past several years.  
He reported that he was interested in a sober living 
arrangement.  H wanted to consider employment and possibly 
pursuing training in a truck driving school.  He was alert, 
oriented, and cooperative.  He was casually dressed and had 
adequate hygiene and grooming.  There was no evidence of a 
formal thought disorder and he had no auditory or visual 
hallucinations.  His speech was relevant and goal-directed.  
His mood was dysthymic and his affect was constricted in 
range but was appropriate to his thought content.  He 
reported having taken Sinequan and Elavil in the past for 
depression and post-traumatic stress disorder related 
symptoms.  He had no current suicidal or homicidal ideation.  
Psychological testing was consistent with a mild level of 
depression and his current life situation.  His immediate 
recall was satisfactory and both recent and remote memory 
were within normal limits. 

Overall, he was cognitively intact.  The diagnoses were 
alcohol dependence, marijuana dependence, post-traumatic 
stress disorder, and antisocial personality disorder.  His 
current Global Assessment of Functioning, and the highest in 
the past year, was 50.  

The veteran was incarcerated from April 1994 to August 1995, 
from July 1996 to September 2000, and part of 2004 and part 
of 2005. 

VA records show that in September 2001 that the veteran 
complained of intrusive thoughts of combat-related events and 
depression.  He wanted to participate in a treatment program. 

VA records show that in May 2005 the veteran had been 
released after 1 year and 9 months of incarceration.  He 
wanted to be reinstated for VA Mental Health Clinic 
treatment.  On mental status examination he was oriented and 
easily directable.  His thoughts were scattered but he spoke 
in a clear and normal tone.  He complained of flashbacks.  He 
had no intention of harming others or himself.  He appeared 
manipulative but also disorganized.  

In June 2005, the veteran was psychiatrically stable and was 
cooperative.  He had no suicidal or homicidal ideation.  He 
was admitted into a VA Domiciliary.  Also in June 2005 his 
Global Assessment of Functioning was 50. 

That same month it was noted by one evaluator that the 
veteran had an extended history with the criminal justice 
system but he had completed several treatment programs both 
in prison and in the community.  He had spent over two years 
in highly structured treatment programs but continued to 
return to prison on parole violations over and over again for 
no concrete reason.  He displayed the classic symptoms 
associated with being institutionalized.  

While in the VA Domiciliary the veteran participated in a 
post-traumatic stress disorder treatment program and attended 
AA meetings.  In September 2005, he had been mandated to 
complete 52 weeks of domestic violence classes and 
volunteered to participate in an Anger Management class.  

In a Report of Contact in August 2005, it was noted that the 
veteran failed to appear for a VA examination in June 2005 
because he was out of town and he had requested that the 
examination be rescheduled.  The VA examination was 
rescheduled for January 2006, but he again did not appear 
because he was incarcerated again.  

Analysis 

On the basis of the VA examination in April 1993 and VA 
records from 1994 to 2005, the criteria for the next higher 
rating, 70 percent, have not been met under the old criteria 
as there is no evidence of severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people and the service-connected 
psychiatric symptoms were not of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-III, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to serious impairment in 
the ability to establish and maintain effective or favorable 
relationships or persist symptoms with pronounced impairment 
in the ability to obtain and retain employment.

The record clearly shows that the veteran was incarcerated 
several times during the appeal period, but the veteran's 
behavior has not been attributed to symptoms of 
post-traumatic stress disorder. 

Also, the criteria for the next higher rating, 70 percent, 
have not been met under the new criteria as occupational and 
social impairment with deficiencies in most areas, such as 
judgment, thinking, or mood, due to such symptoms of post-
traumatic stress disorder as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships have not been shown. 

The record is rather consist in symptomatology attributed to 
post-traumatic stress disorder as the Global Assessment of 
Functioning score was 50 in 1993 and 50 in 2005.  And 
although a GAF score in the range of 41 to 50 suggests that 
the veteran is unable to keep a job, the veteran has been 
institutionalized several times during the appeal period, 
which would be evidence that the veteran was unable to keep a 
job, but the veteran's recidivism has not been attributed to 
post-traumatic stress disorder and any current occupational 
impairment is not shown to be due symptoms of post-traumatic 
stress disorder such as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene, which are the criteria for a 70 percent rating.

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the severity of the symptoms did not 
more nearly approximate or equate to the level of 
occupational and social impairment with deficiencies in most 
areas, such as judgment, thinking, or mood required for a 70 
percent rating.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than March 7, 1988, for the grant 
of service connection for post-traumatic stress disorder is 
denied.   

An initial rating higher than 10 percent for service-
connected post-traumatic stress disorder before April 29, 
1993, and an initial rating higher than 50 percent from April 
29, 1993, are denied.  


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


